DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 01/26/2022 regarding claims 1-6 is fully considered. Of the above claims, claim 6 has been amended.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-4 is the inclusion of the limitations of an image forming apparatus that include a unit configured to perform an image forming operation; a unit board provided in the unit; a control board configured to control the unit; and a wiring configured to connect between the unit board and the control board; wherein the unit board includes a connector to which the wiring is to be connected, and wherein a length of the connector in a longitudinal direction of the connector is longer than a length of the unit board in a widthwise direction of the unit board which is perpendicular to a longitudinal direction of the unit board, and the longitudinal direction of the connector obliquely intersects the widthwise direction of the unit board.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
claims 5-6 is the inclusion of the limitations of an image forming apparatus that include a unit configured to acquire image information; a unit board provided in the unit; a control board configured to acquire the image information from the unit; a wiring configured to connect between the unit board and the control board, wherein the unit board includes a connector to which the wiring is to be connected, and wherein a length of the connector in a longitudinal direction of the connector is longer than a length of the unit board in a widthwise direction of the unit board which is perpendicular to a longitudinal direction of the unit board, and the longitudinal direction of the connector obliquely intersects the widthwise direction of the unit board.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3 February 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853